UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 20-0138854 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer£Accelerated filer£Non-accelerated filerR Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes£NoR As of August 7, 2007, 143,223,877shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statement of Shareholders’ Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 36 Item4T. Controls and Procedures 37 PARTII– OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item6. Exhibits 37 SIGNATURES Certification of CEO pursuant to Section 302 Certification of CFO pursuant to Section 302 Certification of CEO & CFO pursuant to Section 906 1 PARTI FINANCIAL INFORMATION Item1.Consolidated Financial Statements. HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2007 December31, 2006 (In thousands, except per share amounts) ASSETS Investment property, net $ 1,281,732 $ 798,329 Investments in unconsolidated entities 322,553 307,553 Cash and cash equivalents 210,953 23,022 Restricted cash 7,473 2,483 Distributions receivable 6,044 5,858 Interest rate swap contracts 11,434 1,511 Tenant and other receivables 17,816 5,172 Out-of-market lease assets, net 41,282 36,414 Deferred leasing costs, net 26,328 17,189 Deferred financing costs, net 5,859 5,412 Other assets 67,466 10,719 TOTAL ASSETS $ 1,998,940 $ 1,213,662 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ 42,825 $ 28,899 Due to affiliates 8,534 8,954 Out-of-market lease liabilities, net 41,455 15,814 Other liabilities 9,847 6,488 Interest rate swap contracts 239 5,955 Participation interest liability 17,367 11,801 Distributions payable 18,418 11,281 Notes payable 716,052 481,233 Total liabilities 854,737 570,425 Minority interest 221 652 Commitments and Contingencies — — Shareholders’ equity: Preferred shares, $.001par value; 500,000 preferred shares authorized, none issued or outstanding as of June 30, 2007 and December31, 2006 — — Common shares, $.001par value; 1,500,000 common shares authorized as of June 30, 2007 and December31, 2006; 137,177 and 80,217 common shares issued and outstanding as of June 30, 2007 and December31, 2006, respectively $ 137 $ 80 Additional paid-in capital 1,195,106 692,780 Retained deficit (56,572 ) (50,275 ) Accumulated other comprehensive income 5,311 — Total shareholders’ equity 1,143,982 642,585 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,998,940 $ 1,213,662 See notes to the condensed consolidated financial statements. 2 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (In thousands, except per share amounts) Revenues: Rental revenue $ 35,251 $ 15,920 $ 64,606 $ 23,997 Other revenue 2,028 574 3,347 890 Total revenues 37,279 16,494 67,953 24,887 Expenses: Property operating expenses 9,704 4,517 16,833 7,145 Real property taxes 5,982 2,673 10,718 3,685 Property management fees 958 390 1,662 600 Depreciation and amortization 13,083 5,780 24,641 8,826 Asset management and acquisition fees 4,902 4,667 11,131 7,558 Organizational and offering expenses 1,104 1,527 3,501 1,660 General and administrative expenses 1,309 918 2,151 1,528 Total expenses 37,042 20,472 70,637 31,002 Income (loss) before other income (expenses), income tax expense and (income) loss allocated to minority interests 237 (3,978 ) (2,684 ) (6,115 ) Other income (expenses): Equity in losses of Hines-Sumisei U.S.Core Office Fund, L.P. (757 ) (812 ) (1,894 ) (913 ) Gain on derivative instruments, net 15,209 1,356 15,847 1,356 Gain on foreign currency transactions — — 134 — Interest expense (10,399 ) (5,268 ) (19,832 ) (7,773 ) Interest income 2,460 149 2,861 233 Income (loss) before income tax expense and (income) loss allocated to minority interests 6,750 (8,553 ) (5,568 ) (13,212 ) Income tax expense (268 ) — (334 ) — (Income) loss allocated to minority interests (326 ) 131 (395 ) 254 Net income (loss) $ 6,156 $ (8,422 ) $ (6,297 ) $ (12,958 ) Basic and diluted loss per common share: Income (loss) per common share $ 0.05 $ (0.21 ) $ (0.06 ) $ (0.38 ) Weighted average number of common shares outstanding 115,588 41,078 102,136 34,053 See notes to the condensed consolidated financial statements. 3 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY For the Six Months Ended June 30, 2007 (UNAUDITED) Common Shares Amount Additional Paid-In Capital Retained Deficit Accumulated Other Comprehensive Income Shareholders’ Equity (In thousands) BALANCE, January 1, 2007 80,217 $ 80 $ 692,780 $ (50,275 ) $ — $ 642,585 Issuance of common shares 57,191 57 591,935 — — 591,992 Redemption of common shares (231 ) — (2,160 ) — — (2,160 ) Distributions declared — — (31,603 ) — — (31,603 ) Selling commissions and dealer manager fees — — (51,253 ) — — (51,253 ) Other offering costs, net — — (4,593 ) — — (4,593 ) Comprehensive loss: Net loss — — — (6,297 ) — Other comprehensive income— Foreign currency translation adjustment — 5,311 Total comprehensive loss — (986 ) BALANCE, June 30, 2007 137,177 $ 137 $ 1,195,106 $ (56,572 ) $ 5,311 $ 1,143,982 See notes to the condensed consolidated financial statements. 4 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (6,297 ) $ (12,958 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 25,916 9,848 Non-cash compensation expense 10 15 Equity in losses of Hines-Sumisei U.S.Core Office Fund, L.P. 1,894 913 Income (loss) allocated to minority interests 395 (254 ) Accrual of organizational and offering expenses 3,501 1,660 Gain on foreign currency transactions (134 ) — Gain on derivative instruments, net (15,847 ) (1,356 ) Net change in operating accounts (2,278 ) 7,105 Net cash provided by operating activities 7,160 4,973 CASH FLOWS FROM INVESTING ACTIVITIES: Investment in unconsolidated entities (28,896 ) (50,640 ) Distributions received from Hines-Sumisei U.S.Core Office Fund, L.P. in excess of equity in earnings 11,836 6,713 Investments in property (467,953 ) (300,652 ) Investments in master leases (4,520 ) — Master lease rent receipts 2,220 — Settlement of foreign currency hedge 939 — Additions to other assets (64,955 ) (10,000 ) Increase in restricted cash (4,848 ) (3,771 ) Increase (decrease) in acquired out-of-market lease assets, net 19,905 (10,335 ) Net cash used in investing activities (536,272 ) (368,685 ) CASH FLOWS FROM FINANCING ACTIVITIES: Decrease in unaccepted subscriptions for common shares (1,341 ) (1,158 ) Proceeds from issuance of common stock 573,903 295,134 Redemption of common shares (2,160 ) (281 ) Payments of selling commissions and dealer manager fees (48,563 ) (23,876 ) Payments of organizational and offering expenses (11,352 ) (9,800 ) Proceeds from advances from affiliate — 1,667 Payments on advances from affiliate — (1,095 ) Distributions paid to shareholders and minority interests (10,659 ) (3,239 ) Proceeds from notes payable 493,415 393,500 Payments on notes payable (274,664 ) (281,400 ) Decrease in security deposit liability, net (18 ) — Additions to deferred financing costs (1,093 ) (2,371 ) Payments related to interest rate swap contracts (731 ) (522 ) Net cash provided by financing activities 716,737 366,559 Effect of exchange rate changes on cash 306 — Net change in cash and cash equivalents 187,931 2,847 Cash and cash equivalents, beginning of period 23,022 6,156 Cash and cash equivalents, end of period $ 210,953 $ 9,003 See notes to the condensed consolidated financial statements 5 HINES REAL ESTATE INVESTMENT TRUST, INC. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Three and Six Months Ended June 30, 2007 and 2006 (UNAUDITED) 1.Organization The accompanying interim unaudited condensed consolidated financial information has been prepared according to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted according to such rules and regulations. For further information, refer to the financial statements and footnotes for the year ended December31, 2006 included in Hines Real Estate Investment Trust, Inc.’s Annual Report on Form10-K. In the opinion of management, all adjustments and eliminations, consisting only of normal recurring adjustments, necessary to present fairly and in conformity with GAAP the financial position of Hines Real Estate Investment Trust, Inc. as of June 30, 2007 and December31, 2006, the results of operations and cash flows for the three and six months ended June 30, 2007 and 2006 have been included. The results of operations for such interim periods are not necessarily indicative of the results for the full year. Hines Real Estate Investment Trust, Inc., a Maryland corporation (“Hines REIT” and, together with its consolidated subsidiaries, the “Company”), was formed on August5, 2003 under the General Corporation Law of the state of Maryland for the purpose of engaging in the business of investing in and owning interests in real estate. The Company operates and intends to continue to operate in a manner to qualify as a real estate investment trust (“REIT”) for federal income tax purposes. The Company is structured as an umbrella partnership REIT under which substantially all of the Company’s current and future business is and will be conducted through a majority-owned subsidiary, Hines REIT Properties, L.P. (the “Operating Partnership”). Hines REIT is the sole general partner of the Operating Partnership. Subject to certain restrictions and limitations, the business of the Company is managed by Hines Advisors Limited Partnership (the “Advisor”), an affiliate of Hines Interests Limited Partnership (“Hines”), pursuant to the advisory agreement the Company entered into with the Advisor (the “Advisory Agreement”). Public Offerings On June18, 2004, Hines REIT commenced its initial public offering, pursuant to which it offered a maximum of 220million common shares for sale to the public (the “Initial Offering”). The Initial Offering expired on June18,2006. On June19, 2006, the Company commenced its current public offering (the “Current Offering”), pursuant to which it is offering a maximum of $2.2billion in common shares. The following table summarizes the activity from Hines REIT’s offerings for the years ended December31,2006, 2005 and 2004 and the six months ended June 30, 2007 (in millions): Initial Public Offering Current Public Offering All Offerings Period # of Shares Proceeds # of Shares Proceeds # of Shares Proceeds Year Ended December31, 2004 2.1 $ 20.6 — $ — 2.1 $ 20.6 Year Ended December31, 2005 21.0 (a) 207.7 (a) — — 21.0 207.7 Year Ended December31, 2006 30.1 (b) 299.2 (b) 27.3 (b) 282.7 (b) 57.4 581.9 Six Months Ended June 30, 2007 — — 57.2 (c) 592.0 (c) 57.2 592.0 Total 53.2 $ 527.5 84.5 $ 874.7 137.7 $ 1,402.2 (a) Amounts include $2.1million of gross proceeds relating to approximately 223,000shares issued under the Company’s dividend reinvestment plan. (b) Amounts include $13.5million of gross proceeds relating to approximately 1.4million shares issued under the Company’s dividend reinvestment plan. (c) Amounts include $14.6million of gross proceeds relating to approximately 1.5 millionshares issued under the Company’s dividend reinvestment plan. 6 As of June 30, 2007, approximately $1,149.3million in common shares remained available for sale pursuant to the Current Offering, exclusive of approximately $176.0million in common shares available under the Company’s dividend reinvestment plan. Hines REIT contributes all net proceeds from its public offerings to the Operating Partnership in exchange for partnership units in the Operating Partnership. As of June 30, 2007 and December31, 2006, Hines REIT owned a 98.0% and 97.4%, respectively, general partner interest in the Operating Partnership. From July 1 through August 7, 2007, Hines REIT received gross offering proceeds of approximately $58.2million from the sale of 5.6million common shares, including approximately $10.2million relating to 1.0 millionshares sold under Hines REIT’s dividend reinvestment plan. As of August 7, 2007, $1,101.3 million in common shares remained available for sale to the public pursuant to the Current Offering, exclusive of $165.8million in common shares available under the dividend reinvestment plan. Minority Interests Hines 2, an affiliate of Hines, owned a 0.8% and 1.3% interest in the Operating Partnership as of June 30, 2007 and December31, 2006, respectively. As a result of HALP Associates Limited Partnership’s (“HALP”) ownership of the Participation Interest (see Note6), HALP’s percentage ownership in the Operating Partnership was 1.2% and 1.3% as of June 30, 2007 and December31, 2006, respectively. Investment Property As of June 30, 2007, the Company held direct and indirect investments in 33 office properties located throughout the United States and one property in Toronto, Canada. The Company’s interests in 22 of these properties are owned indirectly through the Company’s investment in Hines-Sumisei U.S.Core Office Fund, L.P. (the “Core Fund”). As of June 30, 2007 and December31, 2006, the Company owned an approximate 29.8% and 34.0% non-managing general partner interest in the Core Fund, respectively.See Note 3 for further discussion. 2.Summary of Significant Accounting Policies Basis of Presentation The consolidated financial statements of the Company included in this quarterly report include the accounts of Hines REIT, the Operating Partnership (over which Hines REIT exercises financial and operating control) and the Operating Partnership’s wholly-owned subsidiaries (see Note3), as well as the related amounts of minority interest. All intercompany balances and transactions have been eliminated in consolidation. The Company evaluates the need to consolidate joint ventures based on standards set forth in Financial Accounting Standards Board (“FASB”) Interpretation No.46R, Consolidation of Variable Interest Entities (“FIN46”) and American Institute of Certified Public Accountants’
